Citation Nr: 0127245	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  98-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to an effective date earlier than December 7, 
1994, for service connection for depressive disorder.

Entitlement to a higher rating for depressive disorder, 
initially evaluated as 10 percent disabling, effective from 
December 7, 1994, and as 30 percent disabling, effective from 
October 7, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from July 1998 and later RO rating decisions that granted 
service connection for depressive disorder, effective from 
December 7, 1994, and assigned an evaluation of 10 percent, 
effective from that date, and increased the evaluation from 
10 to 30 percent, effective from October 7, 1999.  In August 
2001, the Board remanded the case to the RO in order to 
schedule the veteran for a hearing before a member of the 
Board traveling to the RO.

The issue of entitlement to a higher rating for depressive 
disorder, initially evaluated as 10 percent disabling, 
effective from December 7, 1994, and as 30 percent disabling, 
effective from October 7, 1999, will be addressed in the 
remand section of this decision.

The veteran asserts that the July 1974 RO decision, denying 
service connection for a psychiatric disability, should be 
revised or reversed based on CUE (clear and unmistakable 
error).  In light of the Board's finding in this decision 
that the July 1974 RO decision was not final, the issue of 
whether there was CUE in that decision is now moot.


FINDINGS OF FACT

1.  On April 11, 1974, the veteran submitted his original 
claim for service connection for a psychiatric disability.

2.  In the April 1974 claim for service connection for a 
psychiatric disability, he reported psychiatric treatment in 
service at 2 different locations.

3.  In a July 1974 decision, the RO denied service connection 
for a psychiatric disability because the service medical 
records did not show treatment or the presence of such a 
disability.

4.  In correspondence dated in August 1974, the veteran 
disagreed with the July 1974 RO decision, denying service 
connection for a psychiatric disability, and he reported that 
he had requested a deferment from overseas duty in service 
based on psychiatric problems that were being treated by a 
private psychiatrist and that he had to undergo an 
examination in service due to this request.

5.  A statement of the case was sent to the veteran in 
October 1974 on the issue of entitlement to service 
connection for a psychiatric disability; the veteran did not 
complete the appeal with the submission of a substantive 
appeal.

6.  On December 7, 1994, the veteran submitted a reopened 
claim for service connection for a psychiatric disability 
with a private medical report of his psychiatric treatment in 
1968 and a service department report of his psychiatric 
evaluation in October 1968.

7.  The July 1998 RO rating decision granted service 
connection for depression with anxiety, effective from 
December 7, 1994.

8.  A review of the evidence of record prior to December 7, 
1994, does not show that the RO specifically attempted to 
obtain the service department medical report of his 
psychiatric evaluation in service, and the failure to provide 
this assistance to the veteran in the development of his 1974 
claim for service connection for a psychiatric disability was 
fundamentally unfair to him.




CONCLUSIONS OF LAW

1.  VA breached its duty to assist the veteran in the 
development of his claim for service connection for a 
psychiatric disability in 1974 by failing to obtain a 
specifically identified service medical record.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

2.  The criteria for an effective date of April 11, 1974, for 
service connection for depressive disorder, are met.  
38 U.S.C.A. § 5110, formerly 3010, (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (1974).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from January 1968 to December 
1969.

In December 1969, the veteran submitted his original claim 
for VA compensation.  In it, he did not request service 
connection for a psychiatric disability.

The veteran underwent a VA medical examination in March 1974.  
The report of that examination shows no complaints or 
findings of a psychiatric disability.

Service medical records show that the veteran was seen in the 
psychiatric clinic in November 1968.  The report of his 
medical examination in December 1969 for separation from 
service is negative for psychiatric problems.

On April 11, 1974, the veteran submitted his original claim 
for service connection for a psychiatric disability.  In it, 
he reported treatment for nerves in November 1968 at Westover 
Air Force Base in November 1968 and, in March 1969 in 
Vietnam.

The July 1974 RO decision denied service connection for a 
psychiatric disability.  The veteran was notified that 
service medical records did not show he was treated for such 
a condition during service and that the report of his medical 
examination for separation from service was negative for such 
a condition.

In correspondence dated in August 1974, the veteran disagreed 
with the July 1974 RO decision, denying service connection 
for a psychiatric disability.  In this correspondence, he 
reported that he had requested a deferment for overseas duty 
in service because he had been seeing a psychiatrist and, 
that he had to undergo a medical examination at that time 
because of his request for deferment for overseas duty.  

The RO sent the veteran a statement of the case in October 
1974 on the issue of service connection for a psychiatric 
disability.  He was notified that he had to complete a VA 
Form 1-9 or "substantive appeal" to complete his appeal, 
and that this form should be submitted within 60 days.

In correspondence dated on November 11, 1974, the veteran 
requested an additional 30 days to file a "substantive 
appeal".

A VA document dated on December 19, 1974, notes that a VA 
representative had been unable to reach the veteran by 
telephone.  He was notified that his records would be 
reviewed and that he could expect to hear more on his claim 
shortly.

On December 20, 1974, the RO notified the veteran that his 
request for an additional 30 days to submit a "substantive 
appeal" was denied because 30 days had now elapsed since his 
request.

On December 7, 1994, the veteran submitted a reopened claim 
for service connection for a psychiatric disability.  He 
submitted a private medical report dated in October 1968, 
noting his treatment for psychiatric problems in 1968 and, a 
service department report of psychiatric examination in 
October 1968 with the reopened claim.

A VA report shows that the veteran underwent psychiatric 
examination in February 1995.  The Axis I diagnoses were 
depressive disorder; and anxiety disorder with obsessive-
compulsive features.

A  VA report shows that the veteran underwent psychiatric 
examination in July 1997.  The Axis I diagnosis was 
depression with anxiety.  The examiner noted that the 
veteran's depression begin in service.

The July 1998 RO rating decision granted service connection 
for depression with anxiety, effective from December 7, 1994, 
and assigned a 10 percent rating for this condition.  An 
August 2000 RO rating decision, increased the evaluation from 
10 to 30 percent, effective from October 7, 1999, based on 
findings in a report of VA psychiatric examination of the 
veteran on that date that found depressive disorder, and 
other evidence then of record.

The veteran testified before the undersigned sitting at the 
RO in September 2001.  His testimony was to the effect that 
the grant of service connection for his psychiatric 
disability should be effective from 1974 because VA had 
failed to assist him in the development of evidence in 1974 
with regard to that claim.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
effective date earlier than December 7, 1994, for service 
connection for depressive disorder.  

The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim for an 
effective date earlier than December 7, 1994, for service 
connection for depressive disorder, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove this claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

The July 1974 RO decision denied service for a psychiatric 
disability.  The veteran was notified of this determination 
and submitted a notice of disagreement.  The RO sent him a 
statement of the case on the issue of service connection for 
a psychiatric disability, but he did not complete the appeal 
by submitting a substantive appeal.  An unappealed RO 
decision is final.  38 U.S.C.A. § 7105, previously 4005, 
(West 1991).  However, an unappealed RO decision does not 
become final where VA fails to assist the veteran in the 
development of the claim by obtaining specifically identified 
service medical records or notifying the veteran of their 
absence.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

In Hayre, the Federal Circuit held that a claim does not 
become final where there was a breach of duty to assist in 
which VA failed to obtain pertinent service medical records 
specifically requested by the veteran and failed to provide 
the veteran with notice explaining the deficiency.  It is the 
obligation of VA to assist the veteran in developing the 
facts pertinent to his claim.  38 C.F.R. § 3.103(a) (1974).  
In this case, statements of the veteran of record in 1974 
show that he reported being treated for psychiatric problems 
in 1968 by a private psychiatrist and of undergoing a service 
department medical evaluation in 1968 to determine his 
eligibility for a deferment from overseas duty based on 
psychiatric problems.  While the RO obtained the veteran's 
service medical records, there was no attempt by VA to obtain 
the private medical reports of the veteran's psychiatric 
treatment in 1968 or to specifically request the report of 
his psychiatric examination in service from the service 
department as required by VA Adjudication Procedure Manual 
M21-I, Chapter 6 (1974).  Nor did the RO notify the veteran 
of the deficiency.  The service medical records of record in 
1974 also show that the veteran was seen in the psychiatric 
clinic in November 1968.

After consideration of all the evidence, the Board finds that 
VA breached its duty to assist the veteran in 1974 in the 
development of his claim for service connection for a 
psychiatric disability by failing to specifically request 
from the service department the report of his psychiatric 
examination in service to determine his eligibility for 
deferment from overseas duty based on psychiatric problems.  
This VA failure to assist the veteran in the development of 
the claim for service connection for a psychiatric disability 
was fundamentally unfair to him, because he was notified in 
the statement of the case that there was "no evidence of a 
nervous condition" in the service medical records, despite 
the record of a psychiatric clinic visit and the fact that 
mental health records were not specifically requested from 
the service department.  Therefore, the July 1974 decision, 
denying service connection for a psychiatric disability, is 
not final under the criteria noted in Hayre.  Hence, the 
veteran's claim for service connection for a psychiatric 
disability, received on April 11, 1974, was still pending on 
December 7, 1994, when the veteran submitted another claim 
for this benefit.  The evidence shows that the veteran's 
depressive disorder has been present since service, and the 
evidence supports granting service connection for this 
disorder from the earlier effective date of April 11, 1994, 
based on the above noted precedential case law.



ORDER

An earlier effective date of April 11, 1974, for service 
connection for depressive disorder is granted.


REMAND

As noted above, the VCAA redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has not been obtained 
with regard to the veteran's claim for an increased 
evaluation for the depressive disorder prior to and as of 
October 7, 1999.  Additionally, the RO needs to rate the 
depressive disorder, effective from April 11, 1974, because 
of the Board's decision that assigned an earlier effective 
date from then for service connection for that disorder. 

The RO should notify the veteran of the evidence needed to 
substantiate his claim for higher ratings for depressive 
disorder prior to and as October 7, 1999.  The RO should also 
assist him in obtaining any relevant evidence.  

The veteran's testimony before the undersigned in September 
2001 was to the effect that his depressive disorder is more 
severe that currently rated and more severe than rated prior 
to October 7, 1999.  The VA report of his psychiatric 
examination on October 7, 1999, shows a GAF (global 
assessment of functioning) of 70, and the VA report of his 
psychiatric examination in April 2000 shows a GAF of 50, 
leaving the Board uncertain as to the severity of the 
depressive disorder.  The duty to assist the veteran in the 
development of his claim includes providing a thorough and 
contemporaneous psychiatric examination that takes into 
account prior medical evaluations and treatment.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  In view of the above, the 
case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
April 11, 1974.  Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his depressive disorder.  
The examiner should assign a GAF score 
consistent with the provisions of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM IV) 
that is to be used in the evaluation of 
that disorder.  38 C.F.R. § 4.125 (2001).  
The examiner should state what the GAF 
score means with a discussion of medical 
principles as applied to the specific 
medical evidence in the veteran's case.  
In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the psychiatrist and reviewed prior to 
the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  After the above development, the RO 
should evaluate the veteran's depressive 
disorder, effective as of April 11, 1974.  
This review should consider the 
applicability of "staged ratings" in 
accordance with the holding of the United 
States Court of Appeals for Veterans 
Claims (the Court) in Fenderson v. West, 
12 Vet. App. 119 (1999).   If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran.  The 
veteran and his representative should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 



